—Judgment unanimously affirmed. Memorandum: The contention that prosecu*1010torial misconduct during summation deprived defendant of a fair trial has not been preserved for our review (see, CPL 470.05 [2]) and in any event is without merit. The prosecutor’s comments on summation were made in response to defense counsel’s summation and were not so egregious that defendant was deprived of his right to a fair trial (see, People v Galloway, 54 NY2d 396, 401).
Upon our review of the record, we conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, Rogowski, J.—Murder, 2nd Degree.) Present—Pine, J. P., Lawton, Fallon, Doerr and Balio, JJ.